ORDER

Chasity J. Shrewsbury appeals a district court judgment that revoked her probation and imposed an additional term of imprisonment. The parties have expressly waived oral argument, and the panel unanimously agrees that it is not needed in this case. Fed. R.App. P. 34(a).
In 2000, Shrewsbury pleaded guilty to using a communication facility to further a drug offense. See 21 U.S.C. § 843(b). She was sentenced to three years probation and a $2,000 fine.
In 2001, Shrewsbury’s probation officer reported that she had been arrested on several drug-related charges in Kansas. Thus, Shrewsbury was charged with violating the terms of her federal probation: 1) by committing another offense; 2) by failing to notify the probation office of her arrest; 3) by leaving the district without authorization; and 4) by failing to submit a truthful report.
A hearing was held on November 9, 2001, and Shrewsbury admitted that she had committed the Grade C violations that were alleged in the second, third and fourth charges of the report. The district court also found that she had committed a Grade A violation by conspiring to transport 104 pounds of marijuana in a van from California to Ohio. Thus, the court revoked Shrewsbury’s probation, sentencing her to sixteen months of imprisonment and one year of supervised release. It is from this judgment that she now appeals.
We review the decision to revoke Shrewsbury’s probation for an abuse of discretion, while examining the district court’s factual findings for clear error. See United States v. Williams, 15 F.3d 1356, 1364 (6th Cir.1994); United States v. Holland, 874 F.2d 1470, 1473 (11th Cir. 1989).
Shrewsbury’s current sentence was authorized by 21 U.S.C. § 843(d)(1), as it established a four-year statutory maximum for her underlying conviction. See 18 U.S.C. § 3565(a)(2). The district court also considered the non-binding policy statements in the sentencing guidelines, which recommended a sentencing range of at least twelve to eighteen months when a probationer with a criminal history category of I commits a Grade A violation. See USSG § 7B1.4(a), p.s. (2000).
Grade A violations include a state “controlled substance offense” that is punishable by more than one year of imprisonment. USSG § 7B1.1(a)(l), p.s. (2000). *324Shrewsbury now argues that simple possession is not a controlled substance offense under the sentencing guidelines, as it does not involve the intended or actual “manufacture, import, export, distribution, or dispensing of a controlled substance.” USSG § 4B1.2(b) (2000). Thus, she argues that her arrest was no more than a Grade C violation because she did not know anything about the drugs that were found in the van. This argument is unavailing because the district court is not bound by the policy statements in the sentencing guidelines. See United States v. West, 59 F.3d 32, 35-36 (6th Cir.1995).
In addition, there was ample support for the court’s finding that Shrewsbury had committed a Grade A violation, as it is undisputed that she was driving an escort vehicle for the van. The record also indicates that Shrewsbury had signed receipts for a hotel and for the van’s tow and repair bills in California. It also includes an entry from the state court in Kansas, which shows that she pleaded guilty to an amended charge of possessing marijuana. In light of this evidence, the district court did not commit clear error by discounting Shrewsbury’s testimony that she did not have any knowledge of the marijuana that was found in the van. See United States v. Lowenstein, 108 F.3d 80, 86 (6th Cir.1997); Holland, 874 F.2d at 1473-74.
Accordingly, the district court’s judgment is affirmed.